OFFICE   OFTHE   ATTORNEY     GENERAL       OFTEXAS
                          AUSTIN




Honorable Bert Ford
nxas Liquor Contra
AP8tl.n) Texar


Deer sir8




rroa your lette



                                      xea   or   mall,
                                      par    in aaoh

                                 the highways of



                         to me that Seotion 6
                       of the Tsxae Liquor Con-
                  orides the euthoTlty wr8ua0r
     the Tsraa Llqaor Control ihard a&&t by
     rule and regulation corraot the situation.

          "fn order to hare a barb for die-
     ouaoing certwin le&alanprotrr of the QUW-
     t&n, I submit herewfth the &lit of a form
Honorable       ;iert   Ford, Pags 2



      of regulation representing substantially
      the type or reetriotfonu whioh I think
      might be helpful.

           ‘1 would like very muoh to have your
      opinion as to thr Boara’a  legal 8uthority
      to adopt this or nimlltir regulation and
      wtll appreciate a reply at your earliest
      convenlonce ."

            At the outset it 18 advi8abl8 to 8tatr th8 general
principle tbt oonotltutes th8 foundation u on uhioh any air-
     . . of
cussion  .     - powers
             thr  -.    . of tinereoutive 4ab 13 strativ0 body
mum 08 oases. That Is, such boa188 are orsaturo8 of the
Legislature; therefore, in the ererolse of their lunotioA8,
they are bound within the term8 of that rttltutory autthorlty
accorded thsm by their oreatlng agency. any aeviatloA iron
their delegated   legislative ftmotlon is normally eubj8ot8a
to jualoial correction. Coneeqarntlp, if ths Texas Liquor
control  i30ara has the power oontonaoa   ror herein,  it om3t be
found in the 6tatutorp provision8 areatlng that board and
aefhing its pwsrs.

          Seotlon (a) of the Acts of the 44th Legielature,
1935, &d hii0a   5eoelon. p.;~l995, ah. 467, Art. I, 860. 6i
Aoto 1939, 45th Leglsiature, 9. 10!!3, ah. 448, 880. (I (Vor-
non18 xnnotated Penal Code, .+tlale 868-6 (a)) provldee th4t
the Board is:

           "To supervise, lnspeot,             tAa regulate
      every-phase of tim bu6lne.w             of   manufaotur-
      ing,   iqmrtatlon,       exportation,        tranrrporta-
     tfon, atorags, sale, al8trlbutloA, porre8-
     1310~ror the gurpoee of sale, and poe8eseion
     0r all aloohollc beverages, fAOiUdiA               the
     advert lelng @Aa labeling thoreo     7nTiAa-
     reegeots Aeoeasary to aaaompllsh the purpore8
                                        hemby Vested        lth
     =%P*
     power tm authority        to prfseribe
                        The B0ard   i           all AeoeZary
     rulea    end regulations    to that    end; to require
     the riling of euoh report8 and other data by
     all pereona engaged in Amy phaee of the
     alaoholio beverage buEiAe88, which it may
     deem necessary to aocompllsh the purposes of
     this Act;    to eupervlae     aAd re~ulato     all
     lioensees aaa permlttao8 and their plao88 of
     buslneee    in all matter8 aifeoting        the    general
     public,    whether herein spsoifloall~ KfmAtioAed
                                                                    269


XOAorable Emrt Ford, 2age 3



      Ol'AOt, i;Ad to authorize it8 4goAts, #or'VMt8,
      ana employees UBdSr Its alreotlon to carry
      out the provisioaa hereof.*   (UAa#r800riB&
      ours)

Yeotion (t) of the saw     Artiole provides that the    Board i5:
            *To require by rule and r8gulatloA
      that DAY 1ipuOr #old iA this State shall
      corafora~ln ill rospeota to ths 4dVQrtfSea
      quality oi eucrh produotr; to promUlgat4
      rules lrAdregulation6 governing 14belllng
      itna advertising 0r 411 liquors      IA striot
      aooordanee with the labelling and adver-
      ti#iAfJ r8@ll4tiOA8    Of the FOaer4i AlOOhOl
      AddAi88r4tiOB;      tv adopt and 8Aforoe 4
      etanaara of quality, purity, and IdeAtity
      Of all alcohollo beVSrA~e8, and to &X0-
      UU&gate   ai1   suoh a%188 and r8gUl4tiOB8   48
      shall be aeomea Beo8884ry to,iul1y 84?8-
      guard the pub110 health and t6 InsUre
      S#IRitlrY OOAditiOBS in th8 ;uBUfSOtWiB&
      r#ti.Billg,bleAdiAg, %liX.iAg,pUdfyiA&,'
      bottling, pnd rebottling of 4ny aJ.$oholio
      beverage end the sale thereof .* (Under-
      aoorlng OUrS)

            It 18 to be BOtOd i&it wherens SeOtfOA (4) tef8rS
to advertielng in 4 very goneral mep~er, seotlon (f) 4tteIspts
a &note detailed rAd elaborate de#criptioA or the r~l## and
regulation4 to be presoribed by the Board with r88paat to
the advertisemAt or 4100hollo beverages. Further, w8 ob-
SeX-VS that  SQOtlOB (f) U8OB 4UOh phraSe8 48 %dvWPtkd    qU41-
its* I "quality, purity, and ldentltg”, mea.feguard the publlo
health."

          IA 00AEtrUiAg a StatUte,   an a#oertafnssBt Of the
law-makers* intent playeaprirolrf and vital role. To 4000~t-
plleh thls, the OOAt9Xt of the 8tstUte   mUat be OOAStXWed a8
a whole, and general words and provision4 are to be aonsider-
ed in the light of mOra partleulz oAe8. Further:

            WLegi81ature4, like (IOurts, must be
      considered ct8 u8lAg expreasione conoern-
      ing the thing they hate in hand; and it
      would  not be e fair method of lnterprs-
      tatlon to apply their words to subjeotr
fionorable     3ert     Ford, Pago 4



        not within their consideration. tlndwhiah,
        If thought of. would havs been mre par-
        ticularly      md carefully diapoaed of.*
        Sutner     an d on Strrtutorg   Conatructlon, 84a-
        ti0na     254,  239 -8     841.

               It     awma     ol4a.r    tht       ths   Lagialatur4         aontamphted
regulations     other than that of the size, ahapo, ohsrabter,
or location of those rarioun devloea employed aa a maaa
of attracting the pub110 to 8ome oertain               dispsnaary    61:
dasignad to fooua th4 publie!            attention     up o n loma par-
tioular    brand or branda of aloobollo beveragea. By palargo
of this aot,      they were atteaptin(l.      to provide a r ua a dy    fo r l
oonoeivably     groatar  avil  whloh might aria4;          namalf, the oen-
trol    tmd r4gulatlon    of outward reprasantationa throu& a&vor-
tiaomanta     or tha quality, purity and idcinttty            of aloohollo
bav4r4ga4,     thus deaigalng to insure the oonaumr               againat
being    adsled by &arapraaoatetlona           through    pub110   adrer8lao-
aant.     he no hold.

           By raaaon or tha foragof~,  tlmrefora,   we raapoa*-
fully udvia% you that It ia our opinion that    the Taxaa Liquor
Control i3oard is not smgowered under the present atataa OS
the law to promulgate, adopt anO. onforoe rule8 and re&ula-
tiona governlug tha uaa oi al&W, billboards       or other man8
of advortlaing    alcohol10 bavara&ea ualeas auoh advertlamaant
inaorreotly    and ralaaly repraaeata   the quality, purltf or
identity of an aloohollo beverage, or in ol auah a nature aa
m&ht be d44nnd aa datrimenttal.     to tba pub110 morals.

             In ~onoluaion, we wlah to point out ior your ln-
rormation that tha rollowing portion or your proposed rule8
and ragulatlona    la oluarly unauthorized:

             "any billboard or eleotrlc sign whan-
        aver and wharerar dlaplagad in a marmar not
        authorized by this rule  end regulation shall
        be oonsiaared lllogal l qulpaant and aontra-
        bemd and 4uOjeot to seizure as provided in
        :;8OtiOn      30,   Artioh3      1 Of      th4    Taxa      Liquor
        Control       Act.”      (ii44   Article         666~30.)

               aM.414      666-90,  V*rnon*a -tatad       Panal Code, ap-
p1j.84  only        to Willogal lquipm4nt   for m4nUfamkrlng    any aloohollo
bsv4ruge8”,          thua clearly rajeoting any sign or billboard, used
                                                             271



&norablo   Yert Ford, Peg@ 5



for purgosss of advertismant,   from its deflnsd oategory.

          Truettng that ths above satisfactorily anawara
your inquiry, we rernaIn,

                                     Yours   vary   truly